DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions.  This action is in response to a Request for Continued Examination dated October 20, 2021.  Claims 1-7 are canceled.  Claims 8 and 16 are amended.  Claims 8-17 are pending.  All pending claims are examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.


Response to Arguments
101 Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).

If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Flook- new mathematical formula was an abstract idea).  
Taking the broadest reasonable interpretation the invention (as recited in claims 8-16) is directed towards an abstract idea of funds transfer. It is a building block of ingenuity in promoting commerce (see App. Spec. para 0002; Abstract).  The claims are directed to a certain method of organizing human activity.  Moreover this is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as a mental processes.  
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) 
16. A computer-based method of electronically transferring funds comprising: 
Revised Guidance
providing a computer and memory, the memory having a computer database, a conversion module and an implementation module;
[1] electronically receiving with the conversion module, an ACH file package including at least two ACH transfer files and their associated routing numbers from an employer wherein each ACH transfer file includes information about a routing number including ACH transfer information and wire transfer information;
As claimed the computer components are generic components.  Receiving data is merely insignificant pre-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Guidance, 84 Fed. Reg. at 55 n.31.
           [2] after receiving the ACH transfer file package, querying a computer database in memory of a computer using the associated routing numbers
As claimed the computer component is a generic component used for the querying and querying   using a generic component is an abstract idea, i.e., an “observation, evaluation, judgment, opinion” which could be performed 
database for the routing numbers; 
after using the database to retrievewith a conversion module, each ACH file to a wire transfer file with wire instructions using the information about an ACH transfer and information about wire transfers for the associated routing number as an input such that the wire transfer file is electronically created by the conversion module;
Data gathering and converting data from one form to another can also be considered a mental process.
[4] after converting each ACH file, releasing with the conversion module the wire transfer file with instructions according to the input as a same day batch wire transfer, and 
Data generation is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Guidance, 84 Fed. Reg. at 55 n.31.

[5] automatically transferring funds, with an implementation module, using the wire transfer file in a financial institute.”

Data generation is merely insignificant extra-solution activity that does not add significantly more to the abstract idea to render the claimed invention patent-eligible. Guidance, 84 Fed. Reg. at 55 n.31.  It can also be considered a mental process.


The invention is directed to funds transfer processing (App. Spec. para. 0002, 0004), but absent is any support for any improvements to the process of converting transfers from one format to different format -  ACH to wire transfers.  
These steps describe the steps a person would take to make a funds transfer.  This includes receiving the ACH instructions and converting that to a wire transfer format. The next step is to determine if the claims recite additional, elements that integrate the judicial exception into a practical application.  
App. Spec. para. 0014, Fig. 1-2) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
The recitation of “after using the database to retrieve the wire transfer information, converting with a conversion module each ACH file to a wire transfer file with wire instructions using the information about an ACH transfer and information about wire transfers for the associated routing number as an input such that the wire transfer file is electronically created by the conversion module;
[4] after converting each ACH file, releasing with conversion module the wire transfer file with instructions according to the input as a same day batch wire transfer, and 
[5] automatically transferring funds, with an implementation module, using the wire transfer file in a financial institute.”


without more or any evidence does not provide support for those steps to amount to an improvement.  
Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of retrieval of information and conversion to a transfer file with instructions, absent is any support for a similar improvement.
The claims as recited seem to suggest no more than automating the process of converting funds transfer instructions data.
The recitation of “[4] after converting each ACH file, releasing with the conversion module, the wire transfer file with instructions according to the input as a same day batch wire transfer, and 
[5] automatically transferring funds, with an implementation module, using the wire transfer file in a financial institute.”

” is insignificant extra solution activity because it is incidental to primary process of claim 1.  (See MPEP 2106.05(g) (“An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”). 
Absent is any evidence of the display of information beyond a general-purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem) 
The next step is to identify any additional limitations beyond the judicial exception.  Besides the insignificant extra-solution activity of step(s), the only additonal elements are computer, computer database and electronically which are disclosed in the specification at a high degree of generality (as generic computer components - see Spec. para. 0014) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component. 
The components in the manner recited are well understood, routine and conventional.  The recited steps, understood in light of the specification do not appear to require anything other than off-the-shelf, conventional computers and a network. 
Likewise, the providing, receiving, querying, retrieving, converting and transferring steps involve techniques well known in the art.  ( “an invocation of already available computers that are not themselves plausibly asserted to be an advance, for use in SAP Am., 898 F.3d at 1170 (alteration in original) citing Mayo, 566 US. At 73).   The computing components are recited at a high-level of generality such that they amount to no more than instructions to apply the exception using generic computer components. 
Further dependent claims 9-15 and 17  provide additional descriptions of the components of the claimed invention in a manner that merely refines and further limits the abstract ideas of independent claims 8 and 16 and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible. 
The claim amendments suggest a database in which there is a capability to retrieve information from it.   Examiner maintains the cited references disclose the claims as recited and provided additional citations that disclose the amendments and the invention as claimed. (See Gavin, Figs. 2-4; paras. 0010; 0045-0047).








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claim is directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 16 recites
16. (Currently Amended) A computer-based method of electronically transferring funds comprising: providing a computer and memory, the memory having a computer database, a conversion module and an implementation module;
[1] electronically receiving with the conversion module, an ACH file package including at least two ACH transfer files and their associated routing numbers from an employer wherein each ACH transfer file includes information about a routing number including ACH transfer information and wire transfer information;
[2] after receiving the ACH transfer file package, querying a computer database in memory of a computer using the associated routing numbers;
[3] retrieving wire transfer information from the database for the routing numbers; 
using the database to retrievewith a conversion module, each ACH file to a wire transfer file with wire instructions using the information about an ACH transfer and information about wire transfers for the associated routing number as an input such that the wire transfer file is electronically created by the conversion module;
[4] after converting each ACH file, releasing with the conversion module the wire transfer file with instructions according to the input as a same day batch wire transfer, and [5] automatically transferring funds, with an implementation module, using the wire transfer file in a financial institute.”
The invention as claimed describes a method of transferring funds from one payment mechanism to another (Spec. para. 0002; See also Abstract).  The invention as a whole recites certain methods of organizing human activity as a fundamental economic practice. This type of activity, i.e., funds transfer, as recited in each of the limitations 2-5, for example, recites a practice that existed long before the advent of computers and the Internet and could be performed by a human with pen and paper.
These limitations recite steps that would ordinarily take place when transferring funds from one payment mechanism to another using the idea of funds transfer through the conversion of ACH transfer instructions to wire transfer instructions.  The additional elements recited in the claim beyond the judicial exception, in this case includes “electronically receiving.. an ACH file and computer database in memory of a computer”
 Electronically receiving…an ACH file recites insignificant data gathering, See MPEP. 2106.05(g).  Moreover the computer functionality is performed by generic components which does not suggest any technical improvements (see App. Spec. 14, 17).  Therefore the abstract idea is not integrated into a practical application and therefore the claim is directed to the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  
Therefore, the claim is not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gavin et. al USP Pub. No. 2005/0004872 in view of Bogosian, USP Pub. No. 20040236690.
As to claim 8 (Amended) Gavin discloses A computer-based system for electronically transferring data related to a funds transfer comprising: a computer and memory, the memory having:
a conversion module use the database to retrieve specific wire transfer information and electronically receive[[s]] an ACH transfer file package, after Gavin, Figs. 2-4; paras. 0010; 0037-0040; 0045-0047), 
after retrieving wire transfer information, the conversion module is configured to convert each ACH transfer file to a wire transfer file with wire instructions using information about an ACH transfer and information about wire transfers for the associated routing number as an input, and after converting each ACH transfer file, the conversion module is configured to release the wire transfer file with wire instructions according to the input (Gavin, paras. 0010 – a conversion process that can automatically complete the settlement of the transaction; see also Figs. 2-4) and
an implementation module in a financial institute Gavin, paras. 0045 – 0047 – “In step 330, the USGO 110 transmits an edited NACHA file to the EGN 115. The EGN 115 stores a copy of the NACHA formatted file in the EFI database 118 in step 335” - US bank receives payment instruction from customer  and transmits data in NACHA formatted file to USGO which forwards the items to the respective destination countries; para. 0010 – a conversion process that can automatically complete the settlement of the transaction; 0037-0038; 0047 – “The converter software module 117 converts the NACHA formatted transaction files to a second format, such as the SWIFT format used by European financial institutions –- The converter software module 117 also stores a copy of the NACHA formatted files in the EFI database for later use” – SWIFT protocol for wire transfers).
Gavin discloses storage of ACH and wire transfer formatted files (Gavin, para. 0046) but does not directly disclose but Bogosian discloses a computer database (Bogosian, see Fig. 1 discloses a payor/buyer interaction with the network through a computing interface; Fig. 3 - check account and routing number are provided to the payment service provider at registration which facilities electronic funds transfer into recipient's account);
electronically receives an ACH transfer file package including at least two ACH transfer files and their associated routing numbers from an employer(Bogosian, paras. 0033, 0036, 0051-0052 – routing number database for electronic funds transfer; see also Abstract, para. 0010); to query the database using the associated routing numbers and to retrieve transfer information from the database (Bogosian, paras. 0033, 0036, 0038 (extraction of information based on previous set-up) see also paras. 0039; 0051-0052 (information presented pulled from routing number database); 
It would have been obvious to one skilled in the art at the time of the invention to modify Gavin with Bogosian thereby providing an improved means of electronic transfer for a variety of transactions irrespective of the value, volume or regularity thereby providing the customer the convenience and reliability at a low cost and faster delivery.
As to claim 9 Gavin discloses the system of claim 8 wherein the wire transfer file is a batch wire transfer file (Gavin, paras. 0053, 0061).
As to claim 10, Gavin discloses the system of claim 9, wherein batch file includes a wire transfer instruction (Gavin, paras. 0045 – 0047).
As to claim 11 Gavin discloses the system of claim 9, wherein batch file includes a plurality of wire transfer instructions (Gavin, paras. 0045 – 0047).
As to claim 12 Gavin discloses the system of claim 1 wherein the conversion module uses the ACH transfer file to retrieve wire transfer information (Gavin, paras. 0037-0038 – “The converter software module 117 converts the NACHA formatted transaction files to a second format, such as the SWIFT format used by European financial institutions. The converter software module 117 also stores a copy of the NACHA formatted files in the EFI database for later use” – SWIFT protocol for wire transfers - para. 0046 – “In step 330, the USGO 110 transmits an edited NACHA file to the EGN 115. The EGN 115 stores a copy of the NACHA formatted file in the EFI database 118 in step 335” - ACH and Wire transfer information in same data repository).
 Gavin does not directly disclose but Bogosian discloses the system of claim 8, wherein the conversion module retrieves wire transfer information using the associated routing number from the ACH transfer file (Bogosian, paras, 0033, 0051-0052 – routing number database for electronic funds transfer; see also Abstract, para. 0010 – see rationale for combination in claim 1; para. 0046 - identifier signifying that the file is to be transmitted to the EGN).  
As to claim 13 Gavin discloses the system of claim 8, wherein an ACH transfer file is provided for an employee (Gavin, paras. 0053, 0061; see also para. 0006).
As to claim 14 Gavin discloses the system of claim 8, wherein an ACH transfer file is provided for a plurality of employees(Gavin, paras. 0053, 0061)..
As to claim 15 Gavin discloses the system of claim 8, wherein the batch ACH transfer is scheduled for payday and occurs automatically by the bank the day before payday(Gavin, paras. 0053, 0061;  see also paras. 0045-0047).
As to claim 16-17 contains limitations similar to claims 8-9 and are rejected in like manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696